Citation Nr: 9902222	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for hiatal 
hernia with reflux, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal.  
The veteran, who had active service from January 1983 to 
August 1995, with four years prior active service, appealed 
that decision and the case was forwarded to the Board for 
appellate review.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further Board review of 
the veterans claim.  The Board notes that the veteran 
submitted relevant medical records subsequent to receipt of 
his claims folder by the Board.  This additional evidence, 
which consists of a November 1997 VA examination and VA 
outpatient treatment records for the period August 1997 to 
November 1997 concerning the veterans complaints of 
abdominal discomfort, was submitted within a period of ninety 
days following the mailing of notice to the appellant that 
his appeal had been certified to the Board for appellate 
review, and that the appellate record had been transferred to 
the Board.  See 38 C.F.R. § 20.1304(a) (1998).  The record 
does not reflect that this additional evidence has been 
considered by the RO, nor that waiver of such consideration 
has been requested.  The Board regrets the delay associated 
with this Remand, but recognizes that the mandate of 38 
C.F.R. § 20.1304 is not optional.  Under the Boards rules of 
practice, [a]ny pertinent evidence submitted by the 
appellant ... which is accepted by the Board  must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived ...  38 C.F.R. § 
20.1304(c).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:


1.  The veteran should submit any 
additional pertinent medical records that 
he may have obtained since the time the 
evidence discussed herein was forwarded 
to the Board.

2.  After allowing the veteran to submit 
additional evidence, the RO should review 
all evidence that has been associated 
with the claims file since the issuance 
of the August 1997 supplemental statement 
of the case together with the evidence 
previously of record.  If the decision 
remains unfavorable to the veteran, he 
should be provided a supplemental 
statement of the case and a reasonable 
opportunity to respond. Thereafter, the 
case should be returned to the Board.

The purpose of this REMAND is to accord the appellant due 
process of law.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the case.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his current appeal; 
however, he is not obligated to act until further notified by 
the RO.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
